Case 2:17-cr-20274-BAF-DRG ECF No. 408 filed 05/16/19     PageID.3264   Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



 UNITED STATES OF AMERICA,

              Plaintiff,                    CR. NO. 17-20274

 v.                                         HON. BERNARD A. FRIEDMAN

 D-4   TAHERA SHAFIQ
 D-5   FARIDA ARIF
 D-7   HASEENA HALFAL
 D-8   ZAINAB HARIYANAWALA


           Defendants.
 _________________________________/


       REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANT’S
          MOTION FOR RETURN OF PERSONAL PROPERTY


       NOW COMES the DEFENDANTS, TAHERA SHAFIQ, FARIDA ARIF,

 HASEENA HALFAL, and ZAINAB HARIYANAWALA, through their attorneys,

 and move this Honorable Court to order the return of personal property for the

 above-captioned individuals, to-wit, their telephones, for the reasons stated and

 authority cited herein:

       The government mischaracterized Defendants’ argument. Defendant does not

 seek the return of her property merely because the case has been dismissed.
Case 2:17-cr-20274-BAF-DRG ECF No. 408 filed 05/16/19           PageID.3265   Page 2 of 4




 Defendants’ make a showing of good cause based on the lack of a legitimate

 prosecutorial interest in the seized property.

       On April 12, 2019, Counsel learned the Government will not be prosecuting

 an appeal on behalf of the Department of Justice. In fact, the Department of Justice

 is opposing the appeal by the Solicitor General.

       During the case investigation, on April 10, 2017, a search warrant was

 executed at Ms. Halfal’s home whereby she was required to submit her phone to

 agents. During discovery, Counsel received numerous reports relative to Ms.

 Halfal’s phone, dated June 7, 2017 (FBI Summaries of Text Messages), May 1, 2017

 (HTML Report), and other reports and derivations, all dated 2017.

       The government, in fact, confirms that all “forensic copies of the phones” have

 been provided to defendants in discovery. (Gov’ts Resp. Br. p. 7) In its Response

 Brief, the government does not claim a need to maintain this evidence for future

 review or testing. Therefore, the government’s ongoing possession of Defendant

 Halfal’s phone and SD card, or any of the Defendants’ phones has no future

 evidentiary value to them. Rather, there is good cause to return the phone to Ms.

 Halfal, including the fact that her case has been dismissed.

       Recently, the Supreme Court in Timbs v Indiana, --U.S. – (2019), maintained

 the stare decisis of the Excessive Fines Clause. Though this matter is not a forfeiture

 matter, it does involve the seizure of property. By analogy, this Court should

                                            2
Case 2:17-cr-20274-BAF-DRG ECF No. 408 filed 05/16/19          PageID.3266     Page 3 of 4




 consider the Due Process arguments of the Excessive Fines Clause herein. “Even

 absent a political motive, fines may be employed ‘in a measure out of accord with

 the penal goals of retribution and deterrence,’” Timbs, citing Harmelin v Michigan,

 501 U.S. 957, 979, n. 9 (1991). In Austin v. United States, 509 U.S. 602 (1993), the

 Supreme Court held that civil in rem forfeitures fall within the Clause’s fundamental

 and deeply-rooted protection when they are at least partially punitive.

       As previously stated, the government’s ongoing seizure of the phone is

 punitive. On the SD memory card for that phone, are photographs of all of her kids

 and family and videos; those photos and videos are precious to Ms. Halfal; those

 photos and videos cannot be replaced or restored as they were all on that phone and

 SD card during family trips and other events. Additionally, Ms. Halfal used her

 phone for her notes related to her religious school; and, has her resume and other

 important working documents on the SD card.

       The only purpose the government would have for holding onto the phone,

 literally, is to show the shell of it at trial as an exhibit. If so, then, release the SD

 card, at a minimum.

       WHEREFORE, DEFENDANTS, TAHERA SHAFIQ, FARIDA ARIF,

 HASEENA HALFAL, and ZAINAB HARIYANAWALA, respectfully request this

 Honorable Court to order the return of personal property for the above-captioned

 individuals, to-wit, their telephones, for the reasons stated and authority cited herein.

                                            3
Case 2:17-cr-20274-BAF-DRG ECF No. 408 filed 05/16/19       PageID.3267    Page 4 of 4




                                 Respectfully submitted,

                                 /s/ Lisa L. Dwyer
                                 LISA L. DWYER
                                 Attorney for Haseena Halfal (D-7)


                                 /s/ Jerome Sabbota
                                 JEROME SABBOTA
                                 Attorney for Tahera Shafiq (D-4)

                                 /s/ Anjali Prasad
                                 ANJALI PRASAD
                                 Attorney for Farida Arif (D-5)

                                 /s/ Patricia A. Maceroni
                                 PATRICIA A. MACERONI
                                 Attorney for Zainab Hariyanawala



 Dated: May 16, 2019



                               Certificate of Service

       I hereby certify that on May 16, 2019, I electronically filed the foregoing
 Reply to Government’s Response to Return of Personal Property, with the Clerk of
 the Court using the ECF system, which gives notification to all attorneys of record.


                                 /s/ Lisa L. Dwyer
                                 LISA L. DWYER
                                 Attorney for Haseena Halfal (D-7)




                                          4
